RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 16a0264p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


 SEAN CONWAY,                                            ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         │
        v.                                                >      No. 15-5925
                                                         │
                                                         │
 PORTFOLIO RECOVERY ASSOCIATES, LLC,                     │
                           Defendant-Appellee.           │
                                                         ┘
                         Appeal from the United States District Court
                       for the Eastern District of Kentucky at Frankfort.
                No. 3:13-cv-00007—Gregory F. Van Tatenhove, District Judge.

                             Decided and Filed: October 27, 2016

              Before: MERRITT, BATCHELDER, and ROGERS, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: Kenneth J. Henry, Louisville, Kentucky, James H. Lawson, LAWSON AT LAW,
PLLC, Louisville, Kentucky, for Appellant. Joseph N. Tucker, DINSMORE & SHOHL LLP,
Louisville, Kentucky, for Appellee.
                                      _________________

                                           OPINION
                                      _________________

       ROGERS, Circuit Judge. After Sean Conway filed a putative class action suit against
Portfolio Recovery Associates, LLC (“PRA”) under the Fair Debt Collection Practices Act, and
survived a 12(b)(6) motion to dismiss, PRA offered Conway judgment in his favor. Conway
decided against the offer, and shortly after it expired, PRA once again moved to dismiss, this
time arguing that, as PRA had offered Conway all the relief he sought, there was no longer a live




                                                1
No. 15-5925                       Conway v. Portfolio Recovery Assoc.                                  Page 2


case or controversy before the court. Heeding the then-governing precedent of this court, the
district court dismissed the case for lack of subject matter jurisdiction and entered judgment in
Conway’s favor, over his objections. Conway now appeals. Because the intervening Supreme
Court decision in Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016), squarely resolves the
central issue of this appeal, and because we have jurisdiction to say so, the district court’s
dismissal and judgment must be set aside.

        The Supreme Court has now made clear that an unaccepted offer of settlement or
judgment, like the one PRA made to Conway, generally does not moot a case, even if the offer
would fully satisfy the plaintiff’s demands for relief. Campbell-Ewald, 136 S. Ct. at 672.
Although this holding would thus appear to resolve the main issue of this appeal and require us
to vacate and remand, as we have already done in similar circumstances, see Mey v. North Am.
Bancard, LLC, 2016 U.S. App. LEXIS 12618 (6th Cir. Jul. 6, 2016), PRA nevertheless argues
that Campbell-Ewald does not decide this case, because here, unlike in Campbell-Ewald, the
district court in dismissing the case simultaneously entered an enforceable final judgment against
Conway granting him all the relief he wanted. But as the district court explained at the time, it
entered that judgment only because it believed this court’s decision in O’Brien v. Ed Donnelly
Enters., 575 F.3d 567 (6th Cir. 2009), required it to do so. We have since clarified, however,
that “Campbell-Ewald is inconsistent with our decision in O’Brien,” and that, under Campbell-
Ewald, a judgment entered in favor of a plaintiff who has rejected an offer of judgment—like the
one at issue here—would be in error. Mey, 2016 U.S. App. LEXIS 12618, at *7. Regardless,
then, of whether PRA “threw in the towel” by urging judgment in Conway’s favor, PRA cannot
now rely on that erroneous judgment to moot Conway’s case.1 Campbell-Ewald accordingly
controls the issue in this appeal, and revives the Article III controversy between Conway and
PRA that our decision in O’Brien wrongly extinguished.

        Despite Campbell-Ewald’s clear command in this case, PRA nevertheless argues that this
court lacks the jurisdiction to review it, because the district court’s final judgment for Conway
has already given him all the individual relief he sought. This argument, however, is equally

        1
           Nor, for that matter, do we need to address the hypothetical left open by Campbell-Ewald, see 136 S. Ct.
at 672, because PRA concedes that its unaccepted tender to Conway did not fully satisfy his individual claim for
relief in any case.
No. 15-5925                    Conway v. Portfolio Recovery Assoc.                         Page 3


unavailing. Under 28 U.S.C. § 1291 this court generally may exercise jurisdiction over the final
decisions of the district courts, see Mohawk Indus. v. Carpenter, 558 U.S. 100, 106 (2009), and
PRA rightly does not quarrel with the conclusion that the district court’s decision to dismiss was
indeed final. Instead, PRA argues that the judgment entered in Conway’s favor ended his
personal stake in the litigation, a stake necessary for this court to retain its jurisdiction, Deposit
Guar. Nat’l Bank v. Roper, 445 U.S. 326, 333-34 (1980). But as this court recently explained in
Mey, a case also reset by Campbell-Ewald, a “judgment that should never have been entered”
does not snuff out a plaintiff’s stake in the underlying litigation. Mey, 2016 U.S. App. LEXIS
12618, at *10. On the contrary, “an appeal remains alive if the effects . . . of [a district court’s
order] can be undone,” Al-Dabagh v. Case Western Reserve Univ., 777 F.3d 355, 359 (6th Cir.
2015), as they could be here by our vacating and remanding as we did in Mey. Conway therefore
retains the same stake he had in this case before it was erroneously cut short by the district court,
and this court may now correct that error in light of Campbell-Ewald.

        Finally, as Conway’s suit was erroneously dismissed, there is no need for this court to
address the merits of his motion for class certification. After granting PRA’s motion to dismiss
for lack of subject matter jurisdiction, the district court dismissed the remainder of the then-
pending motions as moot, including Conway’s motion for class certification. However, just as in
Mey, 2016 U.S. App. LEXIS 12618, at *11, now that Campbell-Ewald has made clear that the
district court’s entry of judgment was in error, it is equally clear that its dismissal of Conway’s
class claim on mootness grounds was also mistaken. Thus the appropriate course here, the same
that this court took in Mey, see id. at *11–12, is to give Conway the opportunity to litigate his
class claim in the district court.

        We therefore vacate the district court’s judgment dismissing for lack of jurisdiction and
concurrently entering a money judgment. The case is remanded.